
	

116 S2185 IS: Good Jobs for 21st Century Energy Act
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2185
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2019
			Mr. Merkley (for himself, Mrs. Gillibrand, Mr. Blumenthal, Ms. Smith, Mr. Booker, Ms. Harris, Ms. Stabenow, Mr. Brown, Ms. Hirono, Mr. Schatz, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide labor standards for certain energy jobs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Good Jobs for 21st Century Energy Act.
		2.Department of Labor certification of qualified entities
 (a)DefinitionsIn this section: (1)Applicable construction projectThe term applicable construction project, with respect to an entity, means construction by the entity of any property described in section 45L, 48D, or 179D of the Internal Revenue Code of 1986.
 (2)Covered project labor agreementThe term covered project labor agreement means a project labor agreement that— (A)binds all contractors and subcontractors on the construction project through the inclusion of appropriate specifications in all relevant solicitation provisions and contract documents;
 (B)allows all contractors and subcontractors to compete for contracts and subcontracts without regard to whether they are otherwise a party to a collective bargaining agreement;
 (C)contains guarantees against strikes, lockouts, and other similar job disruptions; (D)sets forth effective, prompt, and mutually binding procedures for resolving labor disputes arising during the covered project labor agreement; and
 (E)provides other mechanisms for labor-management cooperation on matters of mutual interest and concern, including productivity, quality of work, safety, and health.
 (3)Project labor agreementThe term project labor agreement means a pre-hire collective bargaining agreement with one or more labor organizations that establishes the terms and conditions of employment for a specific construction project and is described in section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)).
 (4)Qualified entityThe term qualified entity means an entity that the Secretary of Labor certifies as a qualified entity in accordance with subsection (b).
 (5)Registered apprenticeship programThe term registered apprenticeship program has the meaning given the term in section 171 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226).
				(b)Certification of qualified entities
 (1)In generalThe Secretary of Labor shall establish a process for certifying entities that submit an application under paragraph (2) as qualified entities for purposes of the amendments made by sections 3, 4, and 5.
				(2)Application process
 (A)In generalAn entity seeking certification as a qualified entity under this subsection shall submit an application to the Secretary of Labor at such time, in such manner, and containing such information as the Secretary may reasonably require, including information to demonstrate compliance with the requirements under paragraph (3).
 (B)Requests for additional informationNot later than 1 year after receiving an application from an entity under subparagraph (A)— (i)the Secretary of Labor may request additional information from the entity in order to determine whether the entity is in compliance with the requirements under paragraph (3); and
 (ii)the entity shall provide such additional information. (C)Determination deadlineThe Secretary of Labor shall make a determination on whether to certify an entity under this subsection not later than—
 (i)in a case in which the Secretary requests additional information described in subparagraph (B)(i), 1 year after the Secretary receives such additional information from the entity; or
 (ii)in a case that is not described in clause (i), 1 year after the date on which the entity submits the application under subparagraph (A).
 (D)Pre-certification remediesThe Secretary shall consider any corrective actions taken by an entity seeking certification under this subsection to remedy an administrative merits determination, arbitral award or decision, or civil judgment identified under paragraph (3)(A)(iv) and shall impose as a condition of certification any additional remedies necessary to avoid further or repeated violations.
					(3)Labor standards requirements
 (A)In generalThe Secretary of Labor shall require an entity, as a condition of certification under this subsection, to satisfy each of the following requirements:
 (i)The entity shall ensure that all laborers and mechanics employed by contractors and subcontractors in the performance of any applicable construction project shall be paid wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).
 (ii)The entity shall give preference in hiring to workers who— (I)have been previously employed in the fossil fuel industry;
 (II)are members of deindustrialized communities; or (III)are members of communities with a significant presence of fossil fuel infrastructure or operations.
 (iii)The entity shall be a party to, or require contractors and subcontractors in the performance of any applicable construction project to consent to, a covered project labor agreement.
 (iv)The entity, and all contractors and subcontractors in performance of any applicable construction project, shall represent in the application submitted under paragraph (2) whether there has been any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the entity in the preceding 3 years for violations of—
 (I)the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.); (II)the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.);
 (III)the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.); (IV)the National Labor Relations Act (29 U.S.C. 151 et seq.);
 (V)subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act); (VI)chapter 67 of title 41, United States Code (commonly known as the Service Contract Act);
 (VII)Executive Order 11246 (42 U.S.C. 2000e note; relating to equal employment opportunity); (VIII)section 503 of the Rehabilitation Act of 1973 (29 U.S.C. 793);
 (IX)section 4212 of title 38, United States Code; (X)the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.);
 (XI)title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.); (XII)the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.);
 (XIII)the Age Discrimination in Employment Act of 1967 (29 U.S.C. 621 et seq.); (XIV)Executive Order 13658 (79 Fed. Reg. 9851; relating to establishing a minimum wage for contractors); or
 (XV)equivalent State laws, as defined in guidance issued by the Secretary of Labor. (v)The entity, and all contractors and subcontractors in the performance of any applicable construction project, shall not require mandatory arbitration for any dispute involving a worker engaged in a service for the entity.
 (vi)The entity, and all contractors and subcontractors in the performance of any applicable construction project, shall consider an individual performing any service in such performance as an employee (and not an independent contractor) of the entity, contractor, or subcontractor, respectively, unless—
 (I)the individual is free from control and direction in connection with the performance of the service, both under the contract for the performance of the service and in fact;
 (II)the service is performed outside the usual course of the business of the entity, contractor, or subcontractor, respectively; and
 (III)the individual is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in such service.
 (vii)The entity shall prohibit all contractors and subcontractors in the performance of any applicable construction project from hiring employees through a temporary staffing agency unless the relevant State workforce agency certifies that temporary employees are necessary to address an acute, short-term labor demand.
 (viii)The entity shall require all contractors, subcontractors, successors in interest of the entity, and other entities that may acquire the entity, in the performance or acquisition of any applicable construction project, to have an explicit neutrality policy on any issue involving the organization of employees of the entity, and all contractors and subcontractors in the performance of any applicable construction project, for purposes of collective bargaining.
						(ix)
 The entity shall, for each skilled craft employed on any applicable construction project, demonstrate an ability to use and commit to use individuals enrolled in a registered apprenticeship program, which such individuals shall, to the greatest extent practicable, constitute not less than 20 percent of the individuals working on such project.
 (x)The entity, and all contractors and subcontractors in the performance of any applicable construction project, shall not request or otherwise consider the criminal history of an applicant for employment before extending a conditional offer to the applicant, unless—
 (I)a background check is otherwise required by law; (II)the position is for a Federal law enforcement officer (as defined in section 115(c) of title 18, United States Code) position; or
 (III)the Secretary, in consultation with the Secretary of Energy, certifies that precluding criminal history prior to the conditional offer would pose a threat to national security.
 (B)Davis-Bacon ActThe Secretary of Labor shall have, with respect to the labor standards described in subparagraph (A)(i), the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code.
 (4)Period of validity for certificationsA certification made under this subsection shall be in effect for a period of 5 years. An entity may reapply to the Secretary of Labor for an additional certification under this subsection in accordance with the application process under paragraph (2).
 (5)Revocation of qualified entity statusThe Secretary of Labor may revoke the certification of an entity under this subsection as a qualified entity at any time in which the Secretary determines the entity is no longer in compliance with paragraph (3).
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2019 and each fiscal year thereafter.
			3.Jobs in Energy credit
 (a)In generalSubpart E of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 48C the following new section:
				
					48D.Jobs in Energy credit
						(a)Investment credit for qualified property
 For purposes of section 46, the Jobs in Energy credit for any taxable year in which the taxpayer has been certified as a qualified entity (as defined in subsection (e)) is an amount equal to 10 percent of the qualified investment for such taxable year with respect to—
 (1)any qualified facility, (2)qualified carbon capture and sequestration equipment, and
 (3)energy storage property.
							(b)Qualified investment with respect to any qualified facility
 (1)In generalFor purposes of subsection (a)(1), the qualified investment with respect to any qualified facility for any taxable year is the basis of any qualified property placed in service by the taxpayer during such taxable year which is part of a qualified facility.
 (2)Qualified propertyThe term qualified property means property— (A)which is—
 (i)tangible personal property, or (ii)other tangible property (not including a building or its structural components), but only if such property is used as an integral part of the qualified facility,
 (B)with respect to which depreciation (or amortization in lieu of depreciation) is allowable, (C)which is constructed, reconstructed, erected, or acquired by the taxpayer, and
 (D)the original use of which commences with the taxpayer. (3)Qualified facility For purposes of this section, the term qualified facility means a facility which is—
 (A)(i)used for the generation of electricity from qualified energy resources (as such term is defined in section 45(c)(1)), or
 (ii)described in section 638(a)(1) of the Energy Policy Act of 2005 (42 U.S.C. 16014(a)(1)), and (B)originally placed in service after December 31, 2020.
								(c)Qualified investment with respect to qualified carbon capture and sequestration equipment
 (1)In generalFor purposes of subsection (a)(2), the qualified investment with respect to qualified carbon capture and sequestration equipment for any taxable year is the basis of any qualified carbon capture and sequestration equipment placed in service by the taxpayer during such taxable year.
 (2)Qualified carbon capture and sequestration equipmentThe term qualified carbon capture and sequestration equipment means property— (A)installed at a facility placed in service before January 1, 2021, which—
 (i)produces electricity, or (ii)emits greenhouse gases as a result of industrial processes,
 (B)which results in the elimination of carbon dioxide emissions from the facility through the capture and disposal or utilization of qualified carbon dioxide (as defined in paragraph (3)),
 (C)with respect to which depreciation is allowable, (D)which is constructed, reconstructed, erected, or acquired by the taxpayer, and
 (E)the original use of which commences with the taxpayer. (3)Qualified carbon dioxide The term qualified carbon dioxide means carbon dioxide captured from an industrial source which—
 (A)would otherwise be released into the atmosphere as industrial emission of greenhouse gas, (B)is measured at the source of capture and verified at the point of disposal or utilization,
 (C)(i)is disposed of by the taxpayer in secure geological storage (as such term is defined under section 45Q(f)(2)), or
 (ii)utilized by the taxpayer in a manner described in section 45Q(f)(5), and (D)is captured and disposed or utilized within the United States (within the meaning of section 638(1)) or a possession of the United States (within the meaning of section 638(2)).
								(d)Qualified investment with respect to energy storage property
 (1)In generalFor purposes of subsection (a)(3), the qualified investment with respect to energy storage property for any taxable year is the basis of any energy storage property placed in service by the taxpayer during such taxable year.
 (2)Energy storage propertyThe term energy storage property means property— (A)which receives, stores, and delivers electricity, or energy for conversion to electricity, provided that such electricity is—
 (i)sold by the taxpayer to an unrelated person, or (ii)in the case of a facility which is equipped with a metering device which is owned and operated by an unrelated person, sold or consumed by the taxpayer,
 (B)with respect to which depreciation is allowable, (C)which is constructed, reconstructed, erected, or acquired by the taxpayer,
 (D)the original use of which commences with the taxpayer, and (E)which is placed in service after December 31, 2020.
								(e)Qualified entity
 (1)In generalFor purposes of this section, the term qualified entity means an entity which has been certified by the Secretary of Labor as being in compliance with all of the applicable requirements under section 2 of the Good Jobs for 21st Century Energy Act.
 (2)Aggregation ruleAll persons which are treated as a single employer under subsections (a) and (b) of section 52 shall be treated as a single taxpayer.
 (3)Requirement for certification prior to constructionFor purposes of this section, an entity shall not be considered a qualified entity unless such entity—
 (A)has been certified by the Secretary of Labor as being in compliance with all of the applicable requirements described in paragraph (1) prior to the date with respect to which construction of the property begins, and
 (B)maintains such certification for the entirety of the period beginning on the date described in subparagraph (A) and ending on the date in which the property is placed in service.
								.
			(b)Conforming amendments
 (1)Section 46 of such Code is amended— (A)by striking “and” at the end of paragraph (5),
 (B)by striking the period at the end of paragraph (6) and inserting “, and”, and
 (C)by adding at the end the following new paragraph:
						
 (7)the Jobs in Energy credit.. (2)Section 49(a)(1)(C) of such Code is amended—
 (A)by striking “and” at the end of clause (iv), (B)by striking the period at the end of clause (v) and inserting a comma, and
 (C)by adding at the end the following new clauses:
						
 (vi)the basis of any qualified property which is part of a qualified facility under section 48D, (vii)the basis of any qualified carbon capture and sequestration equipment under section 48D, and
 (viii)the basis of any energy storage property under section 48D.. (3) The table of sections for subpart E of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 48C the following new item:
					48D. Jobs in Energy credit..
 (c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2020.
			4.Extension and enhancement of new energy efficient home credit
 (a)ExtensionSubsection (g) of section 45L of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2030. (b)Increase in credit for qualified entitiesSubsection (a) of such section is amended by adding at the end the following:
				
 (3)Adjustment for qualified entitiesIn the case of any taxable year in which the eligible contractor has been certified as a qualified entity (as defined in section 48D(e)), paragraph (2) shall be applied—
 (A)in subparagraph (A) of such paragraph, by substituting $2,200 for $2,000, and (B)in subparagraph (B) of such paragraph, by substituting $1,100 for $1,000..
 (c)Effective dateThe amendments made by this section shall apply to any qualified new energy efficient home acquired after December 31, 2020.
			5.Extension and enhancement of energy efficient commercial building deduction
 (a)ExtensionSubsection (h) of section 179D of the Internal Revenue Code of 1986 is amended by striking December 31, 2017 and inserting December 31, 2030. (b)Increase in deduction for qualified entitiesSubsection (d) of such section is amended by adding at the end the following:
				
 (7)Adjustment for qualified entitiesIn the case of any energy efficient commercial building property placed in service during any taxable year, if such property was installed by an entity which is certified as a qualified entity (as defined in section 48D(e)) for such taxable year, subsection (b)(1) shall be applied by substituting $2.00 for $1.80 in subparagraph (A) thereof.
					.
 (c)Effective dateThe amendments made by this section shall apply to any property placed in service after December 31, 2020.
			6.Clean energy manufacturing initiative
 (a)In generalThe Secretary of Energy (referred to in this section as the Secretary) shall establish a Clean Energy Manufacturing Initiative within the Department of Energy— (1)to increase the competitiveness of the United States in manufacturing clean energy technologies;
 (2)to increase the competitiveness of the United States across the manufacturing sector by— (A)boosting energy productivity; and
 (B)leveraging clean affordable domestic energy resources and feedstocks; and (3)to develop manufacturing supply chains—
 (A)for the clean energy economy; (B)that prioritize family-sustaining jobs; and
 (C)that prioritize the development of manufacturing facilities in deindustrialized communities. (b)Clean jobs workforce hub (1)In generalAs part of the Clean Energy Manufacturing Initiative established under subsection (a), the Secretary shall establish a clean jobs workforce hub under which the Secretary shall convene the entities described in paragraph (2) to work together to train and provide direct assistance to underserved communities in accessing renewable energy-related jobs.
 (2)Entities describedThe entities referred to in paragraph (1) are— (A)labor organizations;
 (B)renewable energy employers and industry; (C)frontline and deindustrialized communities; and
 (D)any other community, industry, or public sector stakeholders, as determined by the Secretary. (3)FundingOf the funding authorized under subsection (c) for each fiscal year, the Secretary shall use to carry out this subsection $25,000,000 each fiscal year.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $100,000,000 for fiscal year 2019 and each fiscal year thereafter.
			7.Job creation through energy efficient manufacturing
 (a)DefinitionsIn this section: (1)Energy management planThe term energy management plan means a plan established under subsection (b)(3)(D).
 (2)ProgramThe term program means the Financing Energy Efficient Manufacturing Program established under subsection (b)(1). (3)Program managerThe term program manager means a qualified entity that receives a grant under subsection (b)(1).
 (4)ProjectThe term project means an energy efficiency improvement project carried out by a small- or medium-sized manufacturer using grant funds distributed by a project manager.
 (5)Qualified entityThe term qualified entity means— (A)a State energy office;
 (B)a nonprofit organization that— (i)is focused on providing energy efficiency or renewable energy services; and
 (ii)receives funding from a State, Tribe, or utility; (C)an electric cooperative group; and
 (D)an entity with a public-private partnership under the Hollings Manufacturing Extension Partnership established under section 25(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(b)).
 (6)SecretaryThe term Secretary means the Secretary of Energy. (7)Small- or medium-sized manufacturerThe term small- or medium-sized manufacturer means a manufacturing establishment—
 (A)classified in Sector 31, 32, or 33 in the North American Industry Classification System; and (B)that employs not more than 750 employees.
					(b)Financing energy efficient manufacturing program
 (1)EstablishmentThe Secretary shall establish a program, to be known as the Financing Energy Efficient Manufacturing Program to provide grants to qualified entities to fund energy efficiency improvement projects in the manufacturing sector.
				(2)Grant applications; selection of grant recipients
					(A)Grant applications
 (i)In generalNot later than 180 days after the date of enactment of this Act, qualified entities desiring a grant under paragraph (1) shall submit to the Secretary an application in such manner and containing such information as the Secretary may require, including a description of—
 (I)how the qualified entity will work with small- and medium-sized manufacturers to assess the most promising opportunities for energy efficiency improvements;
 (II)how the qualified entity will work with small- and medium-sized manufacturers and, if appropriate, licensed engineers to establish an energy management plan for the small- or medium-sized manufacturer to carry out a project;
 (III)the methods and cost-sharing plans the qualified entity will use to distribute funds to small- and medium-sized manufacturers to subsidize the costs of carrying out a project;
 (IV)the standards by which the qualified entity will set energy efficiency goals for a project that will result in meaningful reductions in electricity or natural gas use by the small- or medium-sized manufacturer carrying out the project;
 (V)how the qualified entity will provide support to the small- or medium-sized manufacturer carrying out a project during the implementation of the energy management plan;
 (VI)(aa)any history of the qualified entity of working collaboratively with the regional technical assistance programs of the Department; and
 (bb)how the qualified entity plans to involve the regional technical assistance programs in the activities to be funded by a grant; and
 (VII)how the qualified entity will collect measurements throughout the implementation of the energy management plan—
 (aa)to demonstrate how energy efficiency improvements are being achieved; and (bb)to maximize opportunities for project success.
 (ii)PartnershipsTwo or more qualified entities may form a partnership to apply, and act as program manager, for a grant under this paragraph.
						(B)Selection of grant recipients
 (i)In generalNot later than 90 days after the date on which the Secretary receives an application under subparagraph (A), the Secretary shall—
 (I)review the application; (II)provide the applicant with an opportunity to respond to any questions of the Secretary regarding the application; and
 (III)select or deny the applicant based on the criteria described in clause (ii). (ii)Selection criteria (I)In generalThe Secretary shall select for grants under this paragraph qualified entities that demonstrate a history of successfully implementing energy efficiency improvement programs for small- and medium-sized manufacturers.
 (II)PriorityIn making selections under subclause (I), the Secretary shall give priority to qualified entities that demonstrate—
 (aa)effective methods for reducing barriers to entry that might otherwise prevent small- and medium-sized manufacturers from participating in the subgrant program under paragraph (3);
 (bb)flexibility in addressing the needs of different small- and medium-sized manufacturers; and (cc)a commitment to hiring for projects contractors that comply with the labor requirements described in paragraph (4)(B).
								(3)Subgrants for energy efficiency improvements
 (A)In generalA qualified entity (including a partnership of 1 or more qualified entities under paragraph (2)(A)(ii)) that receives a grant under paragraph (1) shall act as a program manager to distribute subgrants to small- and medium-sized manufacturers located in the State in which the program manager is located to carry out projects—
 (i)to improve the energy efficiency of the small- or medium-sized manufacturer; and (ii)to develop technologies to reduce electricity or natural gas use by the small- or medium-sized manufacturer.
 (B)ApplicationsA small- or medium-sized manufacturer desiring a subgrant under subparagraph (A) shall submit to the program manager an application at such time, in such manner, and containing such information as the program manager may require, including a proposal describing the project to be carried out using the subgrant funds.
 (C)PriorityIn selecting small- or medium-sized manufacturers for subgrants under this paragraph, the program manager shall give priority to small- or medium-sized manufacturers that commit to hiring for projects contractors that comply with the labor requirements described in paragraph (4)(B).
 (D)Eligibility requirementsTo be eligible to receive a subgrant under subparagraph (A), a small- or medium-sized manufacturer shall be a private, nongovernmental entity.
 (E)Energy management plansEach small- or medium-sized manufacturer receiving a subgrant under subparagraph (A), in consultation with the program manager and, if appropriate, 1 or more licensed engineers, shall establish an energy management plan for the small- or medium-sized manufacturer to carry out the project.
 (F)Effect on title to propertyThe receipt of Federal funds under this paragraph shall not prohibit an entity that purchased equipment or other property using those funds from owning sole, permanent title to the equipment or other property.
					(4)Contractors
 (A)In generalProgram managers and small- or medium-sized manufacturers may hire, if necessary, contractors to perform work relating to the installation, repair, or maintenance of equipment used under a project.
 (B)Labor requirementsIn an application for a grant or subgrant under this subsection, a program manager or a small- or medium-sized manufacturer, respectively, shall commit to hiring contractors that are certified by the Secretary of Labor under section 2 as being in compliance with all of the applicable requirements under that section.
					(5)American iron, steel, and manufactured products
 (A)DefinitionsIn this paragraph: (i)Iron or steel manufactured productThe term iron or steel manufactured product includes any construction material or end product (as those terms are defined in subpart 25.003 of the Federal Acquisition Regulation) that does not otherwise qualify as an iron or steel product, including—
 (I)an electrical component; (II)a non-ferrous building material, including—
 (aa)aluminum and polyvinylchloride; (bb)glass;
 (cc)fiber optics; (dd)plastic;
 (ee)wood; (ff)masonry;
 (gg)rubber; (hh)manufactured stone; and
 (ii)any other non-ferrous metals; and (III)any unmanufactured construction material.
							(ii)Produced in the united states
 (I)In generalThe term produced in the United States— (aa)with respect to an iron or steel product or an iron or steel manufactured product, means that all manufacturing processes for, and materials and components of, the iron or steel product or iron or steel manufactured product, from the initial melting stage through the application of coatings, occurred in the United States; and
 (bb)with respect to an iron or steel manufactured product, means that— (AA)the iron or steel manufactured product was manufactured in the United States; and
 (BB)the cost of the components of the iron or steel manufactured product that were mined, produced, or manufactured in the United States is greater than 60 percent of the total cost of the components of the iron or steel manufactured product.
 (II)ExclusionsThe term produced in the United States, with respect to an iron or steel product or an iron or steel manufactured product, does not include an iron or steel product or an iron or steel manufactured product the materials and components of which were manufactured—
 (aa)abroad from semi-finished steel or iron from the United States; or (bb)in the United States from semi-finished steel or iron of foreign origin.
 (B)RequirementFunds made available under the program may not be used for a project unless all of the iron and steel products and iron and steel manufactured products used in the project are produced in the United States.
					(C)Waiver
 (i)In generalOn request of the recipient of a grant under the program, the Secretary may grant for the project of the recipient of the grant a waiver of the requirement described in subparagraph (B) if the Secretary finds that—
 (I)the application of subparagraph (B) would be inconsistent with the public interest; (II)iron or steel products or iron or steel manufactured products are not produced in the United States—
 (aa)in sufficient and reasonably available quantities; or (bb)of a satisfactory quality; or
 (III)the inclusion of iron or steel products or iron or steel manufactured products produced in the United States would increase the cost of the overall project by greater than 25 percent.
 (ii)Public noticeOn receipt of a request for a waiver under clause (i), the Secretary shall— (I)make available to the public, including by electronic means, including on the official public website of the Department, on an informal basis, a copy of the request and all information available to the Secretary relating to the request; and
 (II)provide for informal public input on the request for a period of not fewer than 15 days before making with respect to the request the finding described in clause (i).
							(6)Reporting requirements
 (A)In generalEach program manager shall— (i)determine what data shall be required—
 (I)to be collected by or from each small- or medium-sized manufacturer receiving a subgrant under paragraph (3); and
 (II)to be submitted to the program manager to permit analysis of the subgrant program under paragraph (3); and
 (ii)develop metrics to determine the success of the subgrant program under paragraph (3). (B)Provision of dataAs a condition of receiving a subgrant under paragraph (3), a small- or medium-sized manufacturer shall provide to the program manager relevant data, as determined by the program manager under subparagraph (A)(i).
 (C)Proprietary informationIn carrying out this paragraph, each program manager, as appropriate, shall provide for the protection of proprietary information and intellectual property rights.
					(7)Funding
 (A)In generalOut of amounts made available to the Secretary and not otherwise obligated, the Secretary shall use to carry out this subsection not more than $600,000,000.
 (B)Requirements for program managersA program manager shall use not greater than 7 percent of the grant funds received by the program manager, at the discretion of the program manager—
 (i)to hire and train staff to assist the program manager in administering the subgrant program of the program manager; and
 (ii)to market the subgrant program to small- and medium-sized manufacturers. (C)Management and oversightThe Secretary may use not greater than 0.25 percent of the funds made available under subparagraph (A) to carry out paragraph (5).
 8.Incentives for innovative technologiesSection 1703(b) of the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended— (1)by redesignating paragraphs (1) through (10) as subparagraphs (A) through (J), respectively, and indenting appropriately;
 (2)in the matter preceding subparagraph (A) (as so redesignated), by striking Projects and inserting the following:  (1)In generalProjects; and
 (3)by adding at the end the following:  (2)PriorityIn making guarantees under this section, the Secretary shall give priority to projects proposed by applicants that commit to hiring contractors that have been certified by the Secretary of Labor under section 2 of the Good Jobs for 21st Century Energy Act as being in compliance with all of the applicable requirements under that section..
